 

Case: 1:20-cv-00484-DCN Doc #: 17 Filed: 03/25/21 1 of 3. PagelD #: 3326

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
MATTHEW POWE, ) CASE NO. 1:20 CV 484
Plaintiff,
v. JUDGE DONALD C. NUGENT
COMMISSIONER OF SOCIAL
SECURITY, ) Magistrate Judge Jonathan D. Greenberg
Defendant. 3 MEMORANDUM OPINION

 

This matter is before the Court on the Report and Recommendation of Magistrate Judge
Jonathan D. Greenberg (Docket #16), recommending that the Commissioner of Social Security’s
final determination, denying Plaintiff, Matthew Powe’s applications for Disability Insurance
Benefits and Supplemental Security Income under Titles II and XVI of the Social Security Act,
42 U.S.C. §§ 416(i), 423, 1381 et seq., be affirmed. Objections to the Report and
Recommendation were due by January 14, 2021. No objections were filed.

Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a
report and recommendation of a magistrate judge, the district court reviews the case de novo.

FED. R. Civ. P. 72(b) states:

 
 

Case: 1:20-cv-00484-DCN Doc #: 17 Filed: 03/25/21 2 of 3. PagelD #: 3327

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections have been
made; it does not indicate the appropriate standard of review for those reports to which no
objections have been properly made. The Advisory Committee on Civil Rules commented on a
district court’s review of unopposed reports by magistrate judges. In regard to subsection (b) of
Rule 72, the advisory committee stated: “When no timely objection is filed, the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” FED. R. Civ. P. 72 advisory committee’s notes (citation omitted).

The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It does not
appear that Congress intended to require district court review of a magistrate judge’s factual or
legal conclusions, under a de novo or any other standard, when neither party objects to those
findings.”

Conclusion

The Court has carefully reviewed the Report and Recommendation and agrees with
Magistrate Judge Greenberg’s thorough and well-written analysis, and the findings set forth
therein. The Report and Recommendation of Magistrate Judge Jonathan D. Greenberg (Docket
#16) is hereby ADOPTED.

The Commissioner’s decision, denying Mr. Powe’s applications for Disability Insurance

Benefits and Supplemental Security Income under Titles II and XVI of the Social Security Act,

42 U.S.C. §§ 416(4), 423, 1381 et seq., is hereby AFFIRMED.

-2-

 
 

Case: 1:20-cv-00484-DCN Doc #: 17 Filed: 03/25/21 3 of 3. PagelD #: 3328

This case is hereby TERMINATED.

IT IS SO ORDERED. ' { |
| \ I j (A i e f 4 ~
Wind &. [Loyd

 

DONALD C. NUGENT)
Senior United States District Judge

 

 
